Citation Nr: 1726450	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to increases in the ratings for right foot hallux valgus (currently rated noncompensable prior to June 13, 2016, and 10 percent from that date).

2.  Entitlement to increases in the ratings for left foot bunionectomy with hallux valgus (currently rated noncompensable prior to June 13, 2016, and 10 percent from that date).

3.  Entitlement to a rating in excess of 10 percent for residual scarring, left foot bunionectomy.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently rated 50 percent prior to June 13, 2016, and 70 percent from that date).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to April 1987 and from January 1989 to October 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, these matters were remanded for additional development by a Veterans Law Judge other than the undersigned.

A June 2016 rating decision subsequently increased the rating for right foot hallux valgus and left foot bunionectomy with hallux valgus to 10 percent each, and PTSD to 70 percent, each effective June 13, 2016.  The Veteran has not expressed satisfaction with these determinations; therefore, the increased rating claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues are characterized to reflect that "staged" ratings are now assigned, and that all stages are on appeal.  The case is now assigned to the undersigned.

The issue of entitlement to a clothing allowance has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of an increased rating for DDD of the lumbar spine and entitlement to TDIU are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is necessary.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's surgical scar of the left foot has not been unstable and has not affected an area of at least 77 square centimeters.

2.  Prior to June 13, 2016, the Veteran's right foot hallux valgus has been manifested by pain on weight-bearing and nonweight-bearing; from that date, the Veteran's right foot hallux valgus has not been manifested by symptoms most nearly approximating a moderately severe foot injury.

3.  Prior to June 13, 2016, the Veteran's left foot hallux valgus has been manifested by pain on weight-bearing and nonweight-bearing; from that date, the Veteran's left foot hallux valgus has not been manifested by symptoms most nearly approximating a moderately severe foot injury.

4. Prior to June 13, 2016, the Veteran's PTSD is shown to have reduced reliability and productivity, but not deficiencies in most areas, or total occupational and social impairment.

5.  From June 13, 2016, the Veteran's PTSD is shown to have caused deficiencies in most areas, but not total occupational and social impairment.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's left foot surgical scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (Code) 7801, 7802, 7804 (2016).

2.  Prior to June 13, 2016, the criteria for a 10 percent rating for right foot hallux valgus have been met; from that date, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Codes 5280, 5284 (2016).

3.  Prior to June 13, 2016, the criteria for a 10 percent rating for left foot hallux valgus have been met; from that date, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Codes 5280, 5284 (2016).

4.  Prior to June 13, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met; from that date, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by December 2010 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained.  The RO arranged for VA PTSD examinations in April 2011 and January 2013, foot examinations in January 2011 and January 2013, and a scar examination in January 2013; pursuant to the Board's April 2015 remand, the RO arranged for additional PTSD, foot, and scar examinations in June 2016.  The Board finds the reports of examination adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The RO has assigned staged ratings for right foot hallux valgus, left foot bunionectomy, and PTSD, and the following analysis is undertaken with consideration of the possibility of further staged ratings for those disabilities.  

Increased Rating for Scar

Under Code 7804, a 10 percent evaluation is assigned for one or two unstable or painful scars; a 20 percent evaluation is assigned for three or four unstable or painful scars; and, a 30 percent evaluation is assigned for five or more unstable or painful scars.  See 38 C.F.R. § 4.118, Code 7804.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).

Other potentially applicable Codes include 7801 and 7802.  Under Code 7801, a 10 percent disability evaluation is assigned when a scar of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least six square (sq.) inches (39 square centimeters (cm.)), but less than 12 sq. inches (77 sq. cm.). A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Code 7801.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Code 7802, a 10 percent disability evaluation is assigned when a scar of an area other than the head, face, and neck, is superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Code 7802.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

The Veteran's claims file includes a January 2013 VA scars examination report.  During the examination, the Veteran reported one painful scar from surgery on his left foot.  The examiner noted that an implanted surgical screw was present but may not be the cause for the pain.  Although painful, the scar was not unstable.  On examination, a nine cm. linear scar was noted from the hallux valgus up the dorsum of the left foot towards the ankle.   No superficial or deep non-linear scars were noted.  The examiner noted that there was pain beneath the left foot surgical scar on ambulation or if shoes press onto the scar.  There was an area of decreased sensation adjacent and digital to the surgical scar.

Pursuant to the Board's April 2015 remand, the AOJ arranged for a VA scars examination in June 2016.  During that examination, a seven centimeter linear scar of the left foot was noted; it was neither painful nor unstable.  No superficial or deep non-linear scars were noted.

The evidence does not show that the Veteran's left foot scar has been manifested by symptoms that meet or approximate the criteria for a rating in excess of 10 percent at any time under consideration.  The VA examiners noted one painful scar, which is consistent with his current 10 percent disability rating under Code 7804.  As he does not have more than one painful or unstable scar, a higher rating under that code is not warranted.  Furthermore, based on the scar's size of seven or nine cm., it is not of 77 sq. cm. or more such that a rating higher than 10 percent would be warranted under Code 7801.  Similarly, as the Veteran does not have a nonlinear scar, Code 7802 is not applicable.  Furthermore, though the Veteran has reported pain when the scar is pressed against his shoe, no other disabling effects were found, such that evaluation under Code 7805 for disabling effects is not warranted. 

The preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a left foot scar; accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Increased Rating for Bilateral Foot Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has also held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left and right foot hallux valgus are rated under 38 C.F.R. § 4.71a, Code 5280-5284.  Hyphenated diagnostic codes indicate that the rating is by analogy.  Here, the rating is by analogy to hallux valgus (Code 5280) and to other foot injuries (Code 5284).  

Under Code 5280, unilateral hallux valgus is rated 10 percent if severe, if equivalent to amputation of the great toe, or if operated on with resection of the metatarsal head.

Under Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe and severe are to be rated 20 percent and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot. 

A March 2010 VA treatment record noted the Veteran's history of bunion surgery and his report of resolving left foot pain.  He stated that he felt much better after buying a pair of boots to wear with his inserts.  No signs or symptoms of infection were noted.

On January 2011 VA foot examination, the Veteran reported a left foot surgery in 2007, with continued pain in his foot and decreased big toe motion.  He also reported pain in the metatarsophalangeal (MTP) joint since then and limited walking.  He rated his pain level as five out of 10 in this left foot and seven out of 10 in his right foot.  He stated his right bunion is also painful with no surgical intervention.  He reported a progressively worse course since onset with poor response to current treatments with pain in the right and left forefoot and stiffness, fatigability, weakness, and lack of endurance in the bilateral feet.  He denied flare-ups of joint-disease.  He was able to stand for more than one hour but less than three hours and was unable to walk more than a few yards.

On physical examination of the left foot, there was evidence of painful motion in the forefoot of the big toe, tenderness in the forefoot, and weakness in the foot.  The position of the left foot was with the MTP joint dorsiflexed to 30 degrees and medially rotated with no dorsal or medial callus.  There was mild pronation with an arch present on both weight-bearing and nonweight-bearing, with pain on manipulation.  There was 20 degrees heel valgus that was not correctible by manipulation.  On physical examination of the right foot, there was evidence of tenderness in the big toe MTP joint and weakness in the foot.  There was mild pronation with an arch present on both weight-bearing and nonweight-bearing, with pain on manipulation.  There was 20 degrees heel valgus that was not correctible by manipulation.

On January 2013 VA foot examination, the examiner noted mild or moderate symptoms associated with the Veteran's bilateral hallux valgus.  He regularly used a cane and custom orthotics for his pes planus and bilateral hallux valgus.  The examiner noted status post left bunionectomy and arthroplasty with a surgical screw and status post metatarsal (MTT) fusion at the first metatarsal, and mild hallux valgus deformity with joint narrowing and degenerative joint disease at the first MTP joint in the right foot.

Pursuant to the Board's April 2015 remand, the AOJ arranged for a VA foot examination in June 2016.  On examination, bilateral hallux valgus and degenerative arthritis, and left foot bunionectomy were diagnosed.  The Veteran reported constant pain in his feet with cold weather increasing the pain.  He stated that his left great toe is shorter than other toes due to it being fused, and, as a result, is shorter than the other toes and causes problems with putting pressure on the forefoot during ambulation.  The Veteran reported pain on weight-bearing and nonweight-bearing.  Flare-ups result in limping gait.  Mild bilateral hallux valgus was noted.  The examiner determined that there was no pain, weakness, fatigability, or incoordination, or other functional loss, that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner determined that the functional limitations associated with the Veteran's bilateral foot disability do not allow for prolonged ambulation or standing and affect physical employment activities.

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016). the Court noted that 38 C.F.R. § 4.59 concerns "painful motion of the musculoskeletal system generally."  In this case, the Codes involved are not generally predicated on range of motion measurements.  However, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that "the plain language of section 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Code under which the disability is being evaluated is predicated on range of motion measurements."   Id. at 354.  The Court then found that the Board was required to address 38 C.F.R. § 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under Code 5276 for pes planus. 

Thus, in light of the foregoing and applying the schedular criteria to the facts presented, the Board finds that the Veteran is entitled to a 10 percent rating for his bilateral hallux valgus throughout the appeal period based on his reports of pain on weight-bearing and nonweight-bearing. 

In this regard, the Veteran is in receipt of the maximum schedular rating for hallux valgus of each great toe.  As 10 percent is the maximum rating available under Diagnostic Codes 5280 and 5281, the Veteran is also not entitled to a higher rating under 38 C.F.R. §§ 4.40  and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997). Although 10 percent is the maximum rating available for hallux valgus, hallux rigidus, or hallux limitus, the Board must consider the assignment of an increased evaluation under other potentially applicable codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux rigidus), 5283 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established.  Furthermore, the Veteran's symptoms are not considered moderately severe to warrant a higher rating under Code 5284 for general foot injuries.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  

Increased Rating for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 50 percent prior to June 13, 2016, and in excess of 70 percent thereafter.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (emphasis added).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment (as opposed to occupational impairment), but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 54, 55, 56, 59, 65, 69, and 73 for his PTSD during the applicable timeframe.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   Scores ranging from 71 to 80 represents no more than slight impairment in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R.    § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The pertinent evidence of record consists of VA treatment records, VA examinations, and statements from the Veteran.

During VA treatment in February 2010, the Veteran reported problems with anger, irritability, sleep disturbances, nightmares, hypervigilance, chronic pain, and memory problems.  He also reported being on edge, emotionally numb, and isolative.  A GAF score of 65 was assigned.  The following month, he reported being depressed, anxious, and nervous all of the time; he also had difficulty being in crowds.  He stated he felt distant/cut off from people and felt extremely irritable with angry outbursts.  He was extremely jumpy and easily startled.

During May 2010 VA treatment, the Veteran reported significant improvement with the use of medications.  He was very positive about his mood and was feeling better.  He admitted to some irritation but did not feel it was unbearable.  He also reported that he was wired and hypervigilant all the time.  The following month, he denied suicidal or homicidal ideation and described his mood as good.  The treatment record also notes the Veteran's report of visual hallucinations.

In September 2010, the Veteran stated he had a "bad month" due to a work encounter that involved his partner spending the Veteran's paycheck; he denied current employment.  He reported increased irritability due to his children returning to live in his home and issues with his truck.  The social worker noted that the Veteran usually had a pleasant affect, humorous demeanor, and good outlook on things but that he appeared disheveled with an edgy affect.  Although he was anxious throughout the session, he relaxed and appeared to feel better.  During the session, he also reported that he was able to sit in front of a window during dinner at a restaurant and stand in line at Walmart during the busiest time of the day.

In January 2011, the Veteran reported that the "little monster is back," explaining that he "flipped out" on his son yesterday and was working to rebuild that relationship, although he initially felt no remorse for saying that his son was "dead" to him.  He appeared visibly upset and distraught over what happened.   It was agreed his medications would be increased until he was able to see his physician.

A March 2011 VA treatment record notes the Veteran's statement that his medications help him a lot and that he was "doing great."

On April 2011 VA examination, the Veteran reported that he has been married for 25 years and has three children, the youngest still living with them. He reported a good relationship with his spouse and his children, although he initially withdrew from his family following his separation from service.  He has good friends, including a close veteran friend, and two to three other friends he served with; he stays in touch with them a few times a month.  He also goes into town to take care of various tasks, has lunch with his spouse, and shoots pools on teams twice a week.  He and his wife often have dinner out prior to shooting pool.   His daily activities consist of playing video games, watching TV, doing household chores, and cooking; he goes fishing a few times a month and shoots guns. The Veteran further reported that his attention, concentration, and memory problems have progressively worsened and that his wife took over bill payments after he forgot to make a truck payment.  He reported yelling to his son, "You are dead to me" without feeling remorse.

On examination, the Veteran appeared casually dressed, with an attentive and guarded mood. His speech was unremarkable, clear, and coherent.  His affect was appropriate and his mood was anxious.  He was oriented to person, time, and place.  His thought process and content were both unremarkable and he denied delusions and hallucinations.  He reported sleep impairments without the use of medications.  He did not have inappropriate or obsessive/ritualistic behavior, and denied homicidal or suicidal thoughts.  He experienced panic attacks, especially when around people he did not know.  He had fair impulse control and was able to maintain minimal personal hygiene.  His recent memory was moderately impaired, but his remote and immediate memory were normal.

The Veteran reported several mismarks and denied that his thoughts are broadcast, and that he has three to four different personalities.  He denied being physically violent since his last incident of physical aggression in 2005.  He also denied that he completely loses control of his temper as he is able to redirect himself.  He denied that he has threatened to hurt people, other than instances of road rage from inside his own car.  The examiner diagnosed mild PTSD and assigned a GAF score of 73; she determined that the Veteran's psychiatric symptoms were adequately controlled by continuous medication.

During February 2011 treatment, the Veteran was oriented times three, calm, cooperative, and in a good mood.  He denied any homicidal or suicidal ideations, hallucinations, anxiety, or depression.  During treatment, he reported waking up one night, grabbing his gun, and going outside to look for an intruder; he reported this was the first time that happened to him.  During July 2011 treatment, he expressed his frustration that the medications he was taking to help his PTSD symptoms were being used against him in determining his disability rating.  He also reported that it is very hard for him not to blow up and throw things but that he is trying.  He also reported that he cannot work due to his PTSD symptoms.

In October 2011, the Veteran presented in good spirits but it was noted that things are not going as well as they appear as he continues to have dreams/nightmares and is an active sleeper.  He continued to have increasing trouble in places where there are large amounts of people.  His wife left her job to take care of his needs, including medications, since he was becoming more forgetful.  In December 2011, he reported concern in how to answer psychiatric questions: if he says he is doing okay, he is denied service connection; if he answers not okay, he risks an in-patient stay.  It was noted that he uses humor as a defense mechanism.  Although he has good support with his family, he exhibited "significant symptoms." 

During April 2012 VA treatment, he appeared calm and cooperative, alert, and oriented times four.  His speech was clear and coherent, relevant, and goal directed.  His mood was described as "pretty good" and he had full range of affect.  He denied any suicidal or homicidal ideations, visual/auditory hallucinations, or delusions.  He claimed he had poor attention and was unable to focus.  He described his memory as "bad" and his impulse control as "ok."  He had good insight into his problem and was compliant with medications.  His judgment was fair.  In July 2012, he reported that his symptoms are negatively affecting his life and daily routine, with his most significant symptom being hypervigilance.  

In October 2012, the Veteran reported that he was able go on a small vacation and do well, despite the crowds.  However, during December 2012 treatment, he reported that the "angry little man" was back but that he felt better being on medication.  He appeared his stated age, was clean, groomed, and casually dressed. He was calm and cooperative, alert and oriented times four.  His speech was clear and coherent, relevant and goal directed.  He denied any homicidal or suicidal ideations or visual and auditory hallucinations.  He denied having delusions, but claimed to have poor attention and stated he could not focus on things.  His judgment was considered fair.

During January 2013 treatment, the Veteran reported continued symptoms of anger/irritability, sleep disturbances/nightmares, isolation/withdrawal, and hypervigilance.  However, he reported that he gets along with family, although, at times, his relationships have been strained due to conflict.

On January 2013 VA PTSD examination, the examiner noted that the Veteran seemed angry and concrete during the interview but also giggled when discussing his situation.  His main symptoms include anger and "lashing out" but his medications kept him from experiencing nightmares.  The examiner noted basic personality problems unrelated to PTSD.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was capable of managing his own affairs.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily; he diagnosed mild PTSD with mild social impairment and assigned a GAF score of 65.

During July 2013 VA treatment, the Veteran reported that he does not "do people."  He stated that he had not experienced an active July 4th celebration while living in Louisiana but recently experienced one.  He was "curled up in a ball and in tears" after being exposed to all of the noises and lights and had been struggling since that time.  He scored very high on the PTSD screen following July 4th.  He described excessive anxiety with worry that is hard to control.  He reported feeling keyed up, restless, and on edge, being easily fatigued, with difficulty concentrating.  He also reported symptoms of panic including pounding heart, sweating, trembling, shaking, shortness of breath, choking, chest pain, dizziness, unsteadiness, de-realization, depersonalization, and fear of losing control.  A GAF score of 54 was assigned. 

During October 2013 VA treatment, the Veteran reported that he moved from Louisiana to Kansas to care for his father.  He described his mood as up and down, but stated that his depression and anxiety are not bad.  He avoids things that will set him off and denied frequent or constant irritability.  Both he and his wife reported that the Veteran has been out with groups of people and did well.  He and his wife both bike ride two to four miles every morning.  He reported hypervigilance and having to sit in a corner.  He reported agitation when things get busy, and stated that he cannot be with his granddaughter because of his irritability.   He denied any activities other than bike riding, although he used to love working on vehicles and fishing.  He denied suicidal or homicidal ideation or self-harm.  He reported that he sees shadows and thinks they may have ghosts.  He said his memory was "like poop."  He reported having a great relationship with his wife but prefers not to be around people; he can be around other family members for a short period of time.

On mental status examination, he was alert and oriented to person, place, time, and situation, and was cooperative.  He displayed good eye contact and his speech was clear and coherent.  He denied suicidal or homicidal thoughts, intent, or plans.  His thought process was organized and goal-directed without loose associations, paranoia, or perceptual distortions.  His attention and concentration were adequate, although he reported difficulty with memory.  His insight and judgment were fair.  A GAF score of 59 was assigned.

Pursuant to the Board's April 2015 remand, the RO arranged for a VA PTSD examination on June 13, 2016, wherein it was concluded that the Veteran's PTSD symptoms were conducive of occupational and social impairment with reduced reliability and productivity.  During the examination, the Veteran reported that his marriage was "for the most part ok."  Hobbies included riding his motorcycle with his wife and yard work.  He reported problems dealing with difficult people, especially at work.

The Veteran reported that he had been working as a car salesman at a local Dodge dealership for the past month.  Although he sold 12 vehicles, he acknowledged difficulties closing out some of the sales without assistance due to his significant anxiety.  He reported that he occasionally leaves the job in the middle of a sale due to feeling "trapped."  He reported that he was "golden" on a slow day at work but that his fight/flight response was often activated during busy work days.  Although he was still working at the dealership, he applied for an instructor position at Fort Polk.  The Veteran reported an exacerbation of symptoms since beginning his new job, including increased frequency/intensity of nightmares, suicidal thoughts with no intention/plans, panic attacks, hypervigilance, exaggerated startle response, anger, irritability, accidentally hitting his wife in his sleep, and sleep problems.  Additional symptoms included depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful situations, including work or a worklike setting.

On examination, he was appropriately dressed and groomed, and was alert and oriented in all spheres.  His thought processes were logical and coherent, and his speech was fluent, with rate and volume within normal limits.  No psychotic processes were evident or endorsed and no psychomotor agitation was observed.  He was cooperative and goal directed, and adequate rapport was established.  His mood appeared initially irritable with congruent affect.  His judgment and insight were intact and no acute distress was observed.  Although he reported suicidal thoughts at times, he denied intentions/plans; he was goal directed and future oriented.  The examiner determined that the symptoms inherent with the Veteran's PTSD would limit his ability to work in settings that necessitate interpersonal interaction based on his increased difficulties at work when it is busy.  Based on this examination, the RO increased the Veteran's PTSD rating to 70 percent, effective June 13, 2016 (date of examination).

Prior to June 13, 2016

Following review of the evidence, the Board concludes that a rating higher than 50 percent for PTSD is not warranted prior to June 13, 2016.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by anxious and depressed mood, nightmares, irritability, hypervigilance, depression, poor memory and concentration, and exaggerated startle response.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted because the Veteran's PTSD does not more nearly approximate the criteria for a 70 or 100 percent rating.  In fact, treatment records show that he consistently denied hallucinations except for one report in May 2010 (which may or may not be a typographical error). Regardless, the Board finds that the majority of evidence shows that the Veteran does not have hallucinations.  Additionally, the Veteran consistently denied suicidal or homicidal thoughts. 

Further, the evidence shows that the Veteran is able to establish and maintain effective relationships.  Although he reported feeling cut off from people, he reported during the April 2011 VA examination that he has good friends, is able to go into town to take care of various tasks and have lunch with his wife, and shoots pool on teams twice a week.   During October 2013 VA treatment, both he and his wife reported that they ride bikes two to four miles every morning and that he has been out with groups of people and did well.

Additionally, the criteria for a 70 or 100 percent rating are not met as the Veteran has the ability to attend to basic personal appearance and hygiene.  The evidence, including VA examination reports, indicates the Veteran had appropriate grooming and hygiene and shows that the Veteran was consistently oriented to person, time, and place.  

While the evidence shows that the Veteran is not currently working, the preponderance of the evidence is against a finding that he has total occupational impairment under Code 9411.  In this regard, no examiner determined that he is unable to secure or maintain unemployment solely due to his PTSD symptoms.  Notably, the April 2011 VA examiner determined that the Veteran's symptoms are controlled by continuous medication; the January 2013 VA examiner determined that the Veteran only has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Also of record are the Veteran's GAF scores, which have ranged from 54 to 73 prior to June 13, 2016.  Despite the lower scores tending to indicate serious symptoms, the Board notes that the evidence during this period does not show impairment in reality, to include persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others.  Further, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that there is no "formula" to follow when assigning evaluations.  Rather, the Board considers his entire disability picture, including GAF scores.  As such, in viewing the evidence of record in its entirety, the Board finds that his overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.  

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating prior to June 13, 2016, as his impairment does not more closely approximate the criteria for a 70 percent (or higher) rating.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).  

In making the above determination, the Board acknowledges that the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. Id.  While his PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that his disability picture does not more nearly approximate the criteria for either of those ratings prior to June 13, 2016.  38 C.F.R. § 4.7.  

From June 13, 2016

After evaluating the evidence, the Board concludes that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a higher 100% rating.  While the Veteran's symptoms have at times caused major impairment in several areas, such as work, family relations, and mood, his PTSD has not been characterized by symptoms that are analogous to total occupational and social impairment.  In fact, no examiner or treatment provider has determined that the Veteran's symptoms equate to total occupational and social impairment. 

The evidence shows that the Veteran has been married for 31 years and described their relationship as "for the most part ok."  He enjoyed riding his motorcycle and performing yard work.  He is also able to ride bikes and go out with groups of people.  These factors weigh strongly against a finding that his symptoms produce total occupational and social impairment. 

Further, the Board notes that the evidence during this period does not show impairment in reality, to include persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others.  In fact, the Veteran has almost consistently denied hallucinations.  He has been noted to be oriented in all spheres and to have appropriate grooming and hygiene.  Accordingly, a rating in excess of 70 percent for PTSD from June 13, 2016, is denied.

Extraschedular Considerations

The Board has considered whether these matters should be referred for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's scars, bilateral hallux valgus, and PTSD contemplate the findings and associated functional impairment shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria for scars, foot disabilities, and PTSD; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).


ORDER

A rating in excess of 10 percent for a left foot surgical scar is denied.

Prior to June 13, 2016, a 10 percent rating is granted for right foot hallux valgus, subject to the laws that govern the payment of monetary benefits; from that date, a rating in excess of 10 percent is denied.

Prior to June 13, 2016, a 10 percent rating is granted for left foot hallux valgus, subject to the laws that govern the payment of monetary benefits; from that date, a rating in excess of 10 percent is denied.

Prior to June 13, 2016, a rating in excess of 50 percent for PTSD is denied; from that date, a rating in excess of 70 percent for PTSD is denied.


REMAND

While the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims. 

Back Disability

The Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the VA back examinations, including the June 2016 VA examination obtained pursuant to the Board's last remand, do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA back examination is necessary.

Additionally, the Veteran's VA treatment records note that he was receiving care from St. Rose Physical Therapy Department and Dr. McReynolds, with Central Kansas Medical Center, in Great Bend, Kansas.  To date, it does not appear that any attempt has been made to obtain those records.  Because these private treatment records are likely to contain pertinent information, they must be obtained.  

TDIU 

The April 2015 Board remand instructed the AOJ to schedule the Veteran for an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  There is no indication in the record that this examination has been conducted.  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, this issue is being remanded again to arrange for the requested examination.

Additionally, the Board notes that the Veteran has repeatedly stated that he has not been employed since 2008 (save for his employment at a Dodge dealership in 2016).  However, during September 2010 VA treatment, the Veteran stated he had a "bad month" due to a work encounter that involved his partner spending the Veteran's paycheck.  On remand, the Veteran should be asked to identify this employment, provide information regarding his employment at a Dodge dealership, and state whether he is currently employed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for his back disability and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from St. Rose Physical Therapy Department and Dr. McReynolds, with Central Kansas Medical Center, in Great Bend, Kansas.  The AOJ should obtain for the record the complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should also ask the Veteran to identify the employment he referred to during September 2010 VA psychiatric treatment when he stated he had a "bad month" due to a work encounter that involved his partner spending the Veteran's paycheck; provide information on his employment at a Dodge dealership; and state whether he is currently employed.

3.  The AOJ should obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his back disability (i.e., update to the present all records of VA evaluations and treatment for his back disability from all VAMCs).

4.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected back disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the back, he or she should clearly explain why that is so. 

The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors and should comment on the effect the back disability has on the Veteran's activities of daily living.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  (If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.)

5.  Following the completion of 1, 2, and 3 above, the AOJ should schedule the Veteran for an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation specialist/physiatrist, with respect to ALL of his service-connected disabilities.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

A complete employment history of the Veteran should be obtained, including the last date of full-time and/or part-time employment, to specifically include the dates of any employment in 2010 (according to a September 2010 VA treatment record) and in 2016.  An assessment of the Veteran's day-to-day functioning should be made.

The examiner is requested to opine on the types of limitations the Veteran's service-connected disabilities ALONE (without consideration of his age or nonservice-connected disabilities), have on his ability to secure or follow a substantially gainful occupation.  The examiner is requested to discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the Veteran's VA claims file. A comprehensive rationale must be provided for all opinions rendered.

6.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


